Name: Council Implementing Regulation (EU) NoÃ 504/2011 of 23Ã May 2011 implementing Regulation (EU) NoÃ 442/2011 concerning restrictive measures in view of the situation in Syria
 Type: Implementing Regulation
 Subject Matter: civil law;  international security;  international affairs;  international trade;  Asia and Oceania
 Date Published: nan

 24.5.2011 EN Official Journal of the European Union L 136/45 COUNCIL IMPLEMENTING REGULATION (EU) No 504/2011 of 23 May 2011 implementing Regulation (EU) No 442/2011 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 442/2011 of 9 May 2011 concerning restrictive measures in view of the situation in Syria (1), and in particular Article 14(1) thereof, Whereas: (1) On 9 May 2011, the Council adopted Regulation (EU) No 442/2011. (2) In view of the gravity of the situation in Syria and in accordance with Council Implementing Decision 2011/302/CFSP of 23 May 2011 implementing Decision 2011/273/CFSP concerning restrictive measures against Syria (2), additional persons should be included in the list of persons, entities and bodies subject to restrictive measures set out in Annex II to Regulation (EU) No 442/2011. (3) The information relating to certain persons included in the list in Annex II to that Regulation should be updated, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) No 442/2011 shall be replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 May 2011. For the Council The President C. ASHTON (1) OJ L 121, 10.5.2011, p. 1. (2) See page 91 of this Official Journal. ANNEX ANNEX II LIST OF NATURAL AND LEGAL PERSONS, ENTITIES OR BODIES REFERRED TO IN ARTICLE 4 Persons Name Identifying information Reasons Date of listing 1. Bashar Al-Assad Born on 11 September 1965 in Damascus; diplomatic passport No. D1903 President of the Republic; person authorising and supervising the crackdown on demonstrators. 23.05.2011 2. Maher (a.k.a. Mahir) Al-Assad Born on 8 December 1967; diplomatic passport No. 4138 Commander of the Army's 4th Armoured Division, member of Baath Party Central Command, strongman of the Republican Guard; brother of President Bashar Al-Assad; principal overseer of violence against demonstrators. 23.05.2011 3. Ali Mamluk (a.k.a. Mamlouk) Born on 19 February 1946 in Damascus; diplomatic passport No. 983 Head of Syrian General Intelligence Directorate (GID); involved in violence against demonstrators. 23.05.2011 4. Muhammad Ibrahim Al-Shaar (a.k.a. Mohammad Ibrahim Al-Chaar) Minister of Interior; involved in violence against demonstrators. 23.05.2011 5. Atej (a.k.a Atef, Atif) Najib Former Head of the Political Security Directorate in Deraa; cousin of President Bashar Al-Assad; involved in violence against demonstrators. 23.05.2011 6. Hafiz Makhluf (a.k.a. Hafez Makhlouf) Born on 2 April 1971 in Damascus; diplomatic passport No. 2246 Colonel and Head of Unit in General Intelligence Directorate, Damascus Branch; cousin of President Bashar Al-Assad; close to Maher Al-Assad; involved in violence against demonstrators. 23.05.2011 7. Muhammad Dib Zaytun (a.k.a.Mohammed Dib Zeitoun) Born on 20 May 1951 in Damascus; diplomatic passport No. D000001300 Head of Political Security Directorate; involved in violence against demonstrators. 23.05.2011 8. Amjad Al-Abbas Head of Political Security in Banyas, involved in violence against demonstrators in Baida. 23.05.2011 9. Rami Makhlouf Born on 10 July 1969 in Damascus, passport No. 454224 Syrian businessman; associate of Maher Al-Assad; cousin of President Bashar Al-Assad; provides funding to the regime allowing violence against demonstrators. 23.05.2011 10. Abd Al-Fatah Qudsiyah Born in 1953 in Hama; diplomatic passport No. D0005788 Head of Syrian Military Intelligence (SMI); involved in the crackdown on the civilian population. 23.05.2011 11. Jamil Hassan Head of Syrian Air Force Intelligence; involved in the crackdown on the civilian population. 23.05.2011 12. Rustum Ghazali Born on 3 May 1953 in Daraa; diplomatic passport No. D000000887 Head of Syrian Military Intelligence, Damascus Countryside Branch; involved in the crackdown on the civilian population. 23.05.2011 13. Fawwaz Al-Assad Born on 18 June 1962 in Kerdala; passport No. 88238 Involved in the crackdown on the civilian population as part of the Shabiha militia. 23.05.2011 14. Munzir Al-Assad Born on 1 March 1961 in Lattakia; passport No. 86449 and No. 842781 Involved in the crackdown on the civilian population as part of the Shabiha militia. 23.05.2011 15. Asif Shawkat Born on 15 January 1950 in Al-Madehleh, Tartus Deputy Chief of Staff for Security and Reconnaissance; involved in the crackdown on the civilian population. 23.05.2011 16. Hisham Ikhtiyar Born in 1941 Head of Syrian National Security Bureau; involved in the crackdown on the civilian population. 23.05.2011 17. Faruq Al Shar Born on 10 December 1938 Vice-President of Syria; involved in the crackdown on the civilian population. 23.05.2011 18. Muhammad Nasif Khayrbik Born on 10 April 1937 (alt. 20 May 1937) in Hama, diplomatic passport No. 0002250 Deputy Vice-President of Syria for National Security Affairs; involved in the crackdown on the civilian population. 23.05.2011 19. Mohamed Hamcho Born on 20 May 1966; passport No. 002954347 Brother-in-law of Maher Al-Assad; businessman and local agent for several foreign companies; provides funding to the regime allowing the crackdown on demonstrators. 23.05.2011 20. Iyad (a.k.a. Eyad) Makhlouf Born on 21 January 1973 in Damascus; passport No. N001820740 Brother of Rami Makhlouf and GID Officer involved in the crackdown on the civilian population. 23.05.2011 21. Bassam Al Hassan Presidential Advisor for Strategic Affairs; involved in the crackdown on the civilian population. 23.05.2011 22. Dawud Rajiha Chief of Staff of the Armed Forces responsible for the military involvement in the crackdown on peaceful protesters. 23.05.2011 23. Ihab (a.k.a. Ehab, Iehab) Makhlouf Born on 21 January 1973 in Damascus; passport no. N002848852 Vice-President of SyriaTel and caretaker for Rami Makhlouf's US company; provides funding to the regime allowing the crackdown on demonstrators. 23.05.2011